Exhibit 10.4
 
EXECUTIVE EMPLOYMENT AGREEMENT
RESTAURANT CONCEPTS OF AMERICA INC.


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made between
Restaurant Concepts of America Inc., a Nevada corporation (the “Company"), and
Floyd L. Smith (“Executive”) (collectively sometimes referred to as the
“Parties” and individually sometimes referred to as a “Party”) this 31st day of
August 2011. Unless otherwise indicated, all references to Sections are to
Sections in this Agreement.  This Agreement is effective as of the “Effective
Date” set forth below.
 
 
W I T N E S S E T H:


WHEREAS, the Company desires to obtain the services of Executive, and Executive
desires to be employed by the Company upon the terms and conditions hereinafter
set forth;


NOW, THEREFORE, in consideration of the premises, the agreements herein
contained and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as of the date hereof as follows:


1. Employment. The Company hereby agrees to employ Executive, and Executive
hereby agrees to serve the Company, as President and Chief Executive Officer
(“Employment”) for a period of five (5) years beginning on the Effective Date
(the “Term”).  This Agreement is renewable for successive one year terms subject
to notification of termination per Section 11.   The “Effective Date” of the
Employment shall be August 31, 2011.


2. Scope of Employment.  During the Employment, Executive will serve as
President and Chief Executive Officer of the Company. In that connection,
Executive will (i) devote his full-time (i.e, an average minimum of 40 hours per
week), attention, and energies to the business of the Company and will
diligently and to the best of his ability perform all duties incident to his
employment hereunder; (ii) use his best efforts to promote the interests and
goodwill of the Company; and (iii) perform such other duties commensurate with
his office as his superiors at the Company may from time-to-time assign to him.


(a)           Records.  Executive shall use his best efforts and skills to
truthfully, accurately, and promptly prepare, maintain, and preserve all records
and reports that the Company may, from time to time, request or require, fully
account for all money, records, equipment, materials, or other property
belonging to the Company of which he may have custody, and promptly pay and
deliver the same whenever he may be directed to do so by the Board.
 
(b)           Compliance.  Executive shall use his best efforts to comply, and
cause the Company to comply, with the then-current good corporate governance
standards and practices as prescribed by the Securities and Exchange Commission,
any exchange on which the Company’s capital stock or other securities may be
traded and any other applicable governmental entity, agency or organization.
 
3. Compensation and Benefits During Employment. During the Employment, the
Company shall provide compensation to Executive as follows.


(a)           Base Salary - The Company shall pay Executive a minimum base
salary, as may be adjusted from time to time, equal to $16,666 per month
($200,000 per year) (the “Salary”), beginning on the Effective Date of this
Agreement and ending at the end of the Term or upon the termination of this
Agreement as provided below, and payable at the rate of 1/2 of the Salary on the
first and 15th of each month of the Term of this Agreement.


 
 

--------------------------------------------------------------------------------

 
(b)           Expenses - So long as this Agreement is in effect, the Company
shall reimburse Executive for all reasonable, out-of-pocket business expenses
incurred in the performance of his duties hereunder consistent with the
Company’s policies and procedures, in effect from time to time, with respect to
travel, entertainment and other business expenses customarily reimbursed to
senior Executives of the Company in connection with the performance of their
duties on behalf of the Company.  Pre-approval in writing will be required for
any amounts in excess of $1,000.


 (c)           PTO - Executive will be entitled to three (3) weeks annually of
paid time off (“PTO”) during the Term, not including holidays. Unused PTO days
shall not roll-over into any extension of the Term. Other than the use of PTO
days for illness or personal emergencies, PTO days must be pre-approved by the
Company.


(d)           Benefits - Executive shall be entitled to participate in all
Company employee benefit plans and programs (excluding severance plans, if any)
as Company generally maintains from time to time during the Term for the benefit
of its senior executive-level employees, in each case, subject to the
eligibility requirements, enrollment criteria and other terms and provisions of
such plans or programs. Company may amend, modify or rescind any employee
benefit plan or program and change employee contribution amounts to benefit
costs without notice in its discretion.


(e)           Stock Option.  In further consideration of the terms and
conditions of this Agreement, the Executive shall be granted stock options to
purchase 120,000 shares of the Company’s common stock at an exercise price of
$0.39 per share, which stock options shall vest on the Effective Date of this
Agreement, include cashless exercise rights and be evidenced by the form of
Stock Option Agreement attached hereto as Exhibit A.


(f)           Bonus Compensation.  For each year this Agreement is in effect,
Executive will be eligible to earn a bonus (in cash or securities) in the sole
discretion of the Board of Directors.


(g)           Co-Investment Rights.  Executive shall have the right, subject to
the approval of the Board of Directors of the Company, to personally invest in
any acquisitions, transactions or fundings (each a “Transaction”) that the
Company may enter into during the Term of this Agreement in the amount of up to
20% of such Transaction, on substantially similar terms as the Company.


(h)           Series A Preferred Stock.  Executive shall be issued 1,000 shares
(representing all of such shares) of a class of Preferred Stock (the “Preferred
Stock”) to be designated by the Company, which shall provide Executive the
right, voting in aggregate and as a class, to vote 51% of the Company’s
outstanding voting shares on any and all shareholder matters; and shall include
the requirement that in the event Executive dies or becomes disabled within the
first 18 months following the issuance of the shares of Preferred Stock to
Executive; ASL Energy Corp. and or its assigns (“ASL”) shall have the right with
61 days prior notice to transfer the ownership of and/or the rights associated
with such Preferred Stock to ASL.  The Preferred Stock shall be in the form of
the Series A Preferred Stock Designation attached hereto as Exhibit B.


4. Confidential Information.


(a)           Executive acknowledges that the law provides the Company with
protection for its trade secrets and confidential information.  Executive will
not disclose, directly or indirectly, any of the Company’s confidential business
information or confidential technical information to anyone without
authorization from the Company’s management.  Executive will not use any of the
Company’s confidential business information or confidential technical
information in any way, either during or after the Employment with the Company,
except as required in the course of the Employment.


 
 

--------------------------------------------------------------------------------

 
(b)           Executive will strictly adhere to any obligations that may be owed
to former employers insofar as Executive’s use or disclosure of their
confidential information is concerned.


(c)           Information will not be deemed part of the confidential
information restricted by this Section 4 if Executive can show that: (i) the
information was in Executive’s possession or within Executive’s knowledge before
the Company disclosed it to Executive; (ii) the information was or became
generally known to those who could take economic advantage of it through no
action of Executive;  (iii) Executive obtained the information from a party
having the right to disclose it to Executive without violation of any obligation
to the Company, or (iv) Executive is required to disclose the information
pursuant to legal process (e.g., a subpoena), provided that Executive notifies
the Company immediately upon receiving or becoming aware of the legal process in
question.


(d)           All originals and all copies of any drawings, blueprints, manuals,
reports, computer programs or data, notebooks, notes, photographs, and all other
recorded, written, or printed matter relating to research, manufacturing
operations, or business of the Company made or received by Executive during the
Employment are the property of the Company.  Upon termination of the Employment,
Executive will immediately deliver to the Company all property of the Company
which may still be in Executive’s possession.  Executive will not remove or
assist in removing such property from the Company’s premises under any
circumstances, either during the Employment or after termination thereof, except
as authorized by the Company’s management.


5.  Ownership of Intellectual Property.


(a)           The Company will be the sole owner of any and all of Executive’s
Inventions that are related to the Company’s business, as defined in more detail
below.


(b)           For purposes of this Agreement, “Inventions” means all inventions,
discoveries, and improvements (including, without limitation, any information
relating to manufacturing techniques, processes, formulas, developments or
experimental work, work in progress, or business trade secrets), along with any
and all other work product relating thereto.


(c)           An Invention is “related to the Company’s business”
(“Company-Related Invention”) if it is made, conceived, or reduced to practice
by Executive (in whole or in part, either alone or jointly with others, whether
or not during regular working hours), whether or not potentially patentable or
copyrightable in the U.S. or elsewhere, and it either: (i) involves equipment,
supplies, facilities, or trade secret information of the Company; (ii) involves
the time for which Executive was or is to be compensated by the Company; (iii)
relates to the business of the Company or to its actual or demonstrably
anticipated research and development; or (iv) results, in whole or in part, from
work performed by Executive for the Company.


(d)           Executive will promptly disclose to the Company, or its
nominee(s), without additional compensation, all Company-Related Inventions.


(e)           Executive will assist the Company, at the Company’s expense, in
protecting any intellectual property rights that may be available anywhere in
the world for such Company-Related Inventions, including signing U.S. or foreign
patent applications, oaths or declarations relating to such patent applications,
and similar documents.


(f)           To the extent that any Company-Related Invention is eligible under
applicable law to be deemed a “work made for hire,” or otherwise to be owned
automatically by the Company, it will be deemed as such, without additional
compensation to Executive.   In some jurisdictions, Executive may have a right,
title, or interest (“Right,” including without limitation all right, title, and
interest arising under patent law, copyright law, trade-secret law, or
otherwise, anywhere in the world, including the right to sue for present or past
infringement) in certain Company-Related Inventions that cannot be automatically
owned by the Company.  In that case, if applicable law permits Executive to
assign Executive’s Right(s) in future Company-Related Inventions at this time,
then Executive hereby assigns any and all such Right(s) to the Company, without
additional compensation to Executive; if not, then Executive agrees to assign
any and all such Right(s) in any such future Company-Related Inventions to the
Company or its nominee(s) upon request, without additional compensation to
Executive.
 
 
 

--------------------------------------------------------------------------------

 
6.  Non-competition/Non-Solicitation.  As a condition to, and in consideration
of, the Company’s entering into this Agreement, and giving Executive access to
certain confidential and proprietary information, which Executive recognizes is
valuable to the Company and, therefore, its protection and maintenance
constitutes a legitimate interest to be protected by the provisions of this
Section 6 as applied to Executive and other employees similarly situated to
Executive, and for ten dollars ($10) and other good and valuable consideration,
the receipt and sufficiency of which Executive hereby acknowledges, Executive
acknowledges and hereby agrees as follows:


(a)           that Executive is and will be engaged in the business of the
Company;


(b)           that during the period of Executive’s Employment under this
Agreement, Executive will, become familiar with the Company’s trade secrets and
with other proprietary and confidential information concerning the Company;


(c)           that the obligations of this Agreement are directly related to the
Employment and are necessary to protect the Company’s legitimate business
interests; and that the Company’s need for the covenants set forth in this
Agreement is based on the following:  (i) the substantial time, money and effort
expended and to be expended by the Company in developing technical designs,
technology, processes, materials, equipment, marketing plans and similar
confidential information; (ii) the fact that Executive will be personally
entrusted with the Company’s confidential and proprietary information; (iii) the
fact that, after having access to the Company’s technology and other
confidential information, Executive could become a competitor of the Company;
and (iv) the highly competitive nature of the Company’s industry, including the
premium that competitors of the Company place on acquiring proprietary and
competitive information; and


(d)           that for a period commencing on the Effective Date and ending
twelve (12) months following termination as provided in Section 11, Executive
will not, directly or indirectly, serve as Executive, agent, consultant,
stockholder, director, co-partner or in any other individual or representative
capacity, own, operate, manage, control, engage in, invest in or participate in
any manner in, act as consultant or advisor to, render services for (alone or in
association with any person, firm, corporation or entity), or otherwise assist
any person or entity that directly or indirectly engages or proposes to engage
in (i) the same, or a substantially similar, type of business as that in which
the Company engages; or (ii) the business of distribution or sale of (A)
products and services distributed, sold or license by the Company at the time of
termination; or (B) products and services proposed at the time of termination to
be distributed, sold or licensed by the Company, anywhere in the states of
Texas, Louisiana, Oklahoma and New Mexico (collectively, the “Territory”);
provided, however


(e)           that nothing contained herein shall be construed to prevent
Executive from investing in the stock or securities of any competing corporation
listed on any recognized national securities exchange or traded on the over the
counter market in the United States, but only if (i) such investment is of a
totally passive nature and does not involve Executive devoting time to the
management or operations of such corporation and Executive is not otherwise
involved in the business of such corporation; and if (ii) Executive and his
associates (as such term is defined in Regulation 14(A) promulgated under the
Securities Exchange Act of 1934, as amended, as in effect on the Effective
Date), collectively, do not own, directly or indirectly, more than an aggregate
of five percent (5%) of the outstanding stock or securities of such corporation.


 
 

--------------------------------------------------------------------------------

 
(f)           The Parties acknowledge that the foregoing restrictions, as well
as the duration and the territorial scope thereof as set above, are under all of
the circumstances reasonable and necessary for the protection of the Company and
its business.


(g)           Executive agrees that at no time after his employment with the
Company will he engage in competition with the Company while making any use of
the Company’s confidential information (as described in Section 4)(the
“Confidential/Trade Secret Information”), or otherwise exploit or make use of
the Confidential/Trade Secret Information. Executive agrees that during the
twelve month period following the date his employment with the Company is
terminated, he will not directly or indirectly accept or solicit, in any
capacity, the business of any customer of the Company with whom Executive worked
or otherwise had access to the Confidential/Trade Secret Information pertaining
to the Company’s business with such customer during the last year of Executive’s
employment with the Company, or solicit, directly or indirectly, or encourage
any of the Company’s customers or suppliers to terminate their business
relationship with the Company, or otherwise interfere with such business
relationships.


(h)           Executive agrees that during the twelve month period following the
termination date of Executive’s employment with the Company, he shall not,
directly or indirectly, solicit or otherwise encourage any employees of the
Company to leave the employ of the Company, or solicit, directly or indirectly,
any of the Company’s employees for employment.


(i)           During his employment with the Company, Executive shall not: (a)
interfere with the Company’s business relationship with its customers or
suppliers, (b) solicit, directly or indirectly, or otherwise encourage any of
the Company’s customers or suppliers to terminate their business relationship
with the Company, or (c) solicit, directly or indirectly, or otherwise encourage
any employees of the Company to leave the employ of the Company, or solicit any
of the Company’s employees for employment.


7. Legal Fees and Expenses.  In the event of a lawsuit, arbitration, or other
dispute-resolution proceeding between the Company and Executive arising out of
or relating to this Agreement, the prevailing party, in the proceeding as a
whole and/or in any interim or ancillary proceedings (e.g., opposed motions,
including without limitation motions for preliminary or temporary injunctive
relief) will be entitled to recover its reasonable attorneys’ fees and expenses
unless the court or other forum determines that such a recovery would not serve
the interests of justice.


8.  Successors.


(a)           This Agreement shall inure to the benefit of and be binding upon
(i) the Company and its successors and assigns; (ii) Executive and Executive’s
heirs and legal representatives, except that Executive’s duties and
responsibilities under this Agreement are of a personal nature and will not be
assignable or delegable in whole or in part; and (iii) the Executive Parties as
provided in Section 10.


(b)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, Acquisition or otherwise) to all
or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, the “Company" shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


 
 

--------------------------------------------------------------------------------

 
9.  Arbitration.


(a)           Except as set forth in paragraph (b) of this Section 9 or to the
extent prohibited by applicable law, any dispute, controversy or claim arising
out of or relating to this Agreement will be submitted to binding arbitration
before a single arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect on the date of the demand for arbitration.  The arbitration shall take
place before a single arbitrator, who will be a lawyer.  Unless otherwise agreed
by the parties, the arbitration shall take place in Dallas, Texas.  The
arbitrator is hereby directed to take all reasonable measures not inconsistent
with the interests of justice to expedite, and minimize the cost of, the
arbitration proceedings.


(b)           To protect inventions, trade secrets, or other confidential
information of Section 4, and/or to enforce the non-competition provisions of
Section 6, the Company may seek temporary, preliminary, and/or permanent
injunctive relief in a court of competent jurisdiction, in each case, without
waiving its right to arbitration.


(c)           At the request of either party, the arbitrator may take any
interim measures he/she deems necessary with respect to the subject matter of
the dispute, including measures for the preservation of confidentiality set
forth in this Agreement.


(d)           Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction.


10.  Indemnification.


(a)           The Company agrees to indemnify and hold harmless Executive, his
nominees and/or assigns (a reference in this Section 10 to Executive also
includes a reference to Executive’s nominees and/or assigns) against any and all
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements (incurred in any and all actions, suits,
proceedings and investigations in respect thereof and any and all legal and
other costs, expenses and disbursements in giving testimony or furnishing
documents in response to a subpoena or otherwise), including without limitation,
the costs, expenses and disbursements, as and when incurred, of investigating,
preparing or defending any such action, suit, proceeding or investigation that
is in any way related to the Executive’s employment with the Company (whether or
not in connection with any action in which the Executive is a party). Such
indemnification does not apply to acts performed by Executive, which are
criminal in nature or a violation of law. The Company also agrees that Executive
shall not have any liability (whether direct or indirect, in contract or tort,
or otherwise) to the Company, for, or in connection with, the engagement of the
Executive under the Agreement, except to the extent that any such liability
resulted primarily and directly from Executive’s gross negligence and willful
misconduct.


(b)           These indemnification provisions shall be in addition to any
liability which the Company may otherwise have to Executive or the persons
indemnified below in this sentence and shall extend to the following: the
Executive, his affiliated entities, partners, executives, legal counsel, agents,
and controlling persons (within the meaning of the federal securities laws), and
the officers, directors, executives, legal counsel, agents, and controlling
persons of any of them (collectively, the “Executive Parties”).


 
 

--------------------------------------------------------------------------------

 
(c)           If any action, suit, proceeding or investigation is commenced, as
to which any of the Executive parties propose indemnification under the
Agreement, they shall notify the Company with reasonable promptness; provided
however, that any failure to so notify the Company shall not relieve the Company
from its obligations hereunder. The Executive Parties shall have the right to
retain counsel of their own choice (which shall be reasonably acceptable by the
Company) to represent them, and the Company shall pay fees, expenses and
disbursements of such counsel; and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Company and any
counsel designated by the Company. The Company shall be liable for any
settlement of any claim against the Executive Parties made with the Company’s
written consent, which consent shall not be unreasonably withheld. The Company
shall not, without the prior written consent of the party seeking
indemnification, which shall not be unreasonably withheld, settle or compromise
any claim, or permit a default or consent to the entry of any judgment in
respect thereof, unless such settlement, compromise or consent includes, as an
unconditional term thereof, the giving by the claimant to the party seeking
indemnification of an unconditional release from all liability in respect of
such claim.


(d)           The indemnification provided by this Section 10 shall not be
deemed exclusive of, or to preclude, any other rights to which those seeking
indemnification may at any time be entitled under the Company's organizational
documents, any law, agreement or vote of shareholders or disinterested
Directors, or otherwise, or under any policy or policies of insurance purchased
and maintained by the Company on behalf of Executive, both as to action in his
Employment and as to action in any other capacity.


(f)           Reasonable expenses (including court costs and attorneys' fees)
incurred by Executive in connection with a proceeding falling under this Section
10 shall be paid by the Company at reasonable intervals in advance of the final
disposition of such proceeding, after receipt by the Company of (a) a written
affirmation by Executive of his good faith belief that he has met the standard
of conduct necessary for indemnification by the Company under the Company’s
Articles and Bylaws and (b) a written undertaking by or on behalf of Executive
to repay the amount paid or reimbursed by the Company if it shall ultimately be
determined that he is not entitled to be indemnified by the Company. The Company
may pay or reimburse expenses incurred by Executive in connection with his
appearance as a witness or other participation in a proceeding at a time when he
is not named a defendant or respondent in the proceeding.


(g) Neither termination nor completion of the Employment shall effect these
indemnification provisions which shall then remain operative and in full force
and effect.


11.  Termination.


This Agreement and the employment relationship created hereby will terminate (i)
upon the disability or death of Executive under Section 11(a) or 11(b); (ii)
with cause under Section 11(c); (iii) for good reason under Section 11(d); (iv)
without good reason under Section 11(e); or (v) without cause under Section
11(f).


 
(a)
Disability.  The Company shall have the right to terminate the employment of
Executive under this Agreement for disability in the event Executive suffers an
injury, illness, or incapacity of such character as to substantially disable him
from performing his duties without reasonable accommodation by Executive
hereunder for a period of more than thirty (30) consecutive days upon Company
giving at least thirty (30) days written notice of termination.



 
 

--------------------------------------------------------------------------------

 
 
(b)
Death. This Agreement will terminate immediately on the Death of the Executive.



 
(c)
With Cause.  The Company may terminate this Agreement immediately, and without
providing any prior written notice to Executive, at any time because of, (i) the
indictment of Executive of an act or acts constituting a felony or other crime
involving moral turpitude, dishonesty or theft or fraud; (ii) Executive’s
negligence or insubordination in the performance of his duties hereunder, after
having been given written notice with reasonable detail and an opportunity to
cure within 15 days, unless the Company has experienced a material loss due to
such negligence or insubordination, in which case Executive shall be terminated
immediately without any opportunity to cure; (iii) Executive’s lack of
performance of his duties hereunder, after having been given written notice with
reasonable detail and an opportunity to cure within 15 days, unless the Company
has experienced a material loss due to Executive’s lack of performance, in which
case Executive shall be terminated immediately without any opportunity to cure;
or (iv) Executive’s breach of any material provision of this Agreement.



 
(d)
Good Reason.  The Executive may terminate his employment for “Good Reason” by
giving Company ten (10) days written notice if:



 
(i)
he is assigned, without his express written consent, any duties materially
inconsistent with his positions, duties, responsibilities, or status with the
Company as of the date hereof, or a change in his reporting responsibilities or
titles as in effect as of the date hereof;

 

 
(ii)
his compensation is materially reduced;

 

 
(iii)
the Company does not pay any material amount of compensation due hereunder and
then fails either to pay such amount within the ten (10) day notice period
required for termination hereunder or to contest in good faith such
notice.  Further, if such contest is not resolved within thirty (30) days, the
Company shall submit such dispute to arbitration under Section 9; or



 

 
(iv)
the requirement that Executive relocate to another location of the Company
outside a fifty (50) mile radius from the location of Executive’s office as of
the date hereof.



 
 
(e)
Without Good Reason.  The Executive can terminate this Agreement at any time for
any reason provided that he gives the Company thirty (30) days prior written
notice of such intent to terminate.



 
(f)
Without Cause.  The Company can terminate this Agreement at any time without
cause.



 
 

--------------------------------------------------------------------------------

 
12.  Obligations of Company Upon Termination.


(a)           In the event of the termination of Executive’s employment pursuant
to Section 11(a), (b), (c) , or (e), Executive will be entitled only to the
compensation earned by him hereunder as of the date of such termination.


(b)           In the event of the termination of Executive’s employment pursuant
to Section 11(d) or 11(f), Executive will be entitled to receive as severance
pay, the compensation earned by him hereunder as of the date of such termination
and an amount equal to the lesser of (a) six months of Executive’s Salary; and
(b) the remaining amount of Salary due to Executive during the Term in one lump
sum, in sole consideration of such termination. The Executive agrees to  execute
and deliver to the Company a written release in form and substance satisfactory
to the Company, of any and all claims against the Company and all directors and
officers of the Company with respect to all matters arising out of Executive’s
Employment hereunder, or the termination thereof (other than claims for
entitlements under the terms of this Agreement or plans or programs of the
Company in which Executive has accrued a benefit); and (B) Executive must not
breach any of his covenants and agreements which continue following the date of
termination of this Agreement.


(c)           Upon termination of Executive’s Employment hereunder, or on demand
by the Company during the Term of this Agreement, Executive will immediately
deliver to the Company, and will not keep in his possession, recreate or deliver
to anyone else, any and all Company property, as well as all devices and
equipment belonging to the Company (including computers, handheld electronic
devices, telephone equipment, and other electronic devices), Company credit
cards, records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
photographs, charts, all documents and property, and reproductions of any of the
aforementioned items that were developed by Executive pursuant to his employment
with the Company, obtained by Executive in connection with his Employment with
the Company, or otherwise belonging to the Company, its successors or assigns,
including, without limitation, those records maintained pursuant to this
Agreement.


13.  Other Provisions.


(a)           All notices and statements with respect to this Agreement must be
in writing.  Notices to the Company shall be delivered to the Chairman of the
Company.  Notices to Executive may be delivered to Executive in person or sent
to Executive’s then-current mailing address as indicated in the Company’s
records.


(b)           This Agreement sets forth the entire agreement of the parties
concerning the subjects covered herein; there are no promises, understandings,
representations, or warranties of any kind concerning those subjects except as
expressly set forth in this Agreement.


(c)           Any modification of this Agreement must be in writing and signed
by all parties; any attempt to modify this Agreement, orally or in writing, not
executed by all parties will be void.


(d)           If any provision of this Agreement, or its application to anyone
or under any circumstances, is adjudicated to be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability will not affect any other
provision or application of this Agreement which can be given effect without the
invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.


(e)           This Agreement will be governed and interpreted under the laws of
the United States of America and the laws of the State of Texas.


 
 

--------------------------------------------------------------------------------

 
(f)           No failure on the part of any party to enforce any provisions of
this Agreement will act as a waiver of the right to enforce that provision.


(g)           Section headings are for convenience only and shall not define or
limit the provisions of this Agreement.


(h)           This Agreement may be executed in several counterparts, each of
which is an original.  It shall not be necessary in making proof of this
Agreement or any counterpart hereof to produce or account for any of the other
counterparts.  A copy of this Agreement signed by one party and faxed to another
party shall be deemed to have been executed and delivered by the signing party
as though an original.  A photocopy of this Agreement shall be effective as an
original for all purposes.


(i)           Executive will not at any time (during or after Executive’s
employment with Company) disparage the reputation of Company, its affiliates and
their respective customers and merchants and its or their respective officers,
managers, directors, agents or executives.


(j)           Executive agrees to cooperate both during and after Executive's
employment with the Company, at the Company's sole cost and expense, with the
investigation by the Company involving the Company or any executive or agent of
the Company.


(k)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.


(l)           Limitation as to Amounts Payable. In the event that any payment,
coverage or benefit provided under this Agreement would, in the opinion of
counsel for the Company, not be deemed to be deductible in whole or in part in
the calculation of the Federal income tax of Company, or any other person making
such payment or providing such coverage or benefit, by reason of Section 280G of
Internal Revenue Code of 1986, as amended (the “Code”), the aggregate payments,
coverages or benefits provided under this Agreement shall be reduced to the
"safe harbor" level under Section 280G so that the entire amount which is paid
to Executive shall be deductible notwithstanding the provisions of Section 280G
of the Code.
 
 
(m)           All payments to Executive hereunder shall be subject to such
withholding and other Executive deductions as may be required by law.


(n)           The termination of Executive’s employment with the Company
pursuant to the provisions of this Agreement shall not affect Executive’s
obligations to the Company hereunder which by the nature thereof are intended to
survive any such termination, including, without limitation, Executive’s
obligations under Articles 5 and 6 of this Agreement.


(o)           Executive acknowledges and warrants that (A) he has been advised
that Executive's interests may be different from the Company's interests, (B) he
has been afforded a reasonable opportunity to review this Agreement, to
understand its terms and to discuss it with an attorney and/or financial advisor
of his choice and (C) he knowingly and voluntarily entered into this Agreement.
The Company and Executive shall each bear their own costs and expenses in
connection with the negotiation and execution of this Agreement.


 
 

--------------------------------------------------------------------------------

 
This Agreement contains provisions requiring binding arbitration of
disputes.  By signing this Agreement, Executive acknowledges that he (i) has
read and understood the entire Agreement; (ii) has received a copy of it (iii)
has had the opportunity to ask questions and consult counsel or other advisors
about its terms; and (iv) agrees to be bound by it. Executed to be effective as
of the Effective Date.




RESTAURANT CONCEPTS OF AMERICA INC.


 
By: /s/ Floyd L. Smith
   

Printed Name: Floyd L. Smith

Its: CEO



Date: 8/31/11
 





EXECUTIVE:


 
s/ Floyd L. Smith

Floyd L. Smith



Date: 8/31/11

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 